USCA11 Case: 20-13118      Date Filed: 04/28/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-13118
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:17-cr-20322-UU-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus


REYNEL RODRIGUEZ HERNANDEZ,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 29, 2021)

Before MARTIN, BRANCH and MARCUS, Circuit Judges.

PER CURIAM:

      Reynel Rodriguez Hernandez appeals the district court’s denial of his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First
          USCA11 Case: 20-13118       Date Filed: 04/28/2021      Page: 2 of 2



Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5238-39 (2018) (“First

Step Act”). He argues on appeal that the district court erred in denying his motion

because it failed to consider additional factors that could constitute “extraordinary

and compelling” reasons for his release, aside from those specified in U.S.S.G. §

1B1.13. However, Hernandez was sentenced to 48 months’ imprisonment in 2017

and was released on March 18, 2021 to begin his supervised release term. After

careful review, we dismiss the appeal for lack of jurisdiction.

      We review de novo jurisdictional issues, which we must raise sua sponte.

United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). We retain jurisdiction

to hear only live cases and controversies under Article III of the U.S. Constitution.

United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008). A dispute is moot,

and ceases to be a case or controversy, when we can no longer provide meaningful

relief to the claimant. Id. Completion of a prison term moots a challenge to the term

of confinement. United States v. Farmer, 923 F.2d 1557, 1568 (11th Cir. 1991).

      In this appeal, we are compelled to dismiss Hernandez’s appeal for lack of

jurisdiction. Hernandez has been released from the term of imprisonment from

which he sought compassionate release, which means that the instant appeal no

longer presents a live case and controversy over which we retain jurisdiction, and is,

therefore, moot. See Al-Arian, 514 F.3d at 1189; Farmer, 923 F.2d at 1568.

Accordingly, we DISMISS the appeal for lack of jurisdiction.


                                          2